SUMMARY ORDER
Appellant Jacob Shechet, pro se, appeals from a September 5, 2006 judgment of the United States District Court for the Southern District of New York (Mukasey, J.) sua sponte dismissing Appellant’s complaint. We presume the parties’ familiarity with the facts and procedural history of the case.
Upon review, we find that because Appellant’s claims are entirely without merit, and any defects in such claims could not be corrected through amendment, the district properly sua sponte dismissed Appellant’s complaint. See Gomez v. USAA Federal Savings Bank, 171 F.3d 794, 796 (2d Cir.1999); Fitzgerald v. First Seventh Tenants Corp., 221 F.3d 362, 363-64 (2d Cir.2000) (per curiam).
Accordingly, the judgment of the district court is AFFIRMED.